      Case: 3:18-cv-00555-jdp Document #: 111 Filed: 03/26/21 Page 1 of 18




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN


 TITUS HENDERSON,

                             Plaintiff,
        v.
                                                               OPINION and ORDER
 DEAN STENSBERG, JARED HOY,
 STEVE LANDREMAN, DANIEL GABLER,                                    18-cv-555-jdp
 DAVID WELLS, TIMOTHY BRENNAN,
 NORTHPOINTE, INC., and COLLEEN FREY,

                             Defendants.


       Plaintiff Titus Henderson, appearing pro se, is incarcerated at Green Bay Correctional

Institution. Henderson was denied parole in 2015. He contends that prison officials

discriminated against him and other Black prisoners by using a racially biased actuarial tool

called “COMPAS” to assess the suitability of prisoners for parole. He brings Fourteenth

Amendment equal protection claims against the official conducting his parole hearing, other

Department of Corrections officials who served on the parole commission or who helped to

implement COMPAS, and the company and its officials who developed COMPAS. Henderson

also alleges that a Department of Corrections social worker discriminated against him by

refusing to help him with forms used at his parole hearing.

       There are two sets of defendants in this case: some are aligned with Northpointe, the

company that developed COMPAS; the rest are DOC employees involved in Henderson’s

parole. Both sets of defendants move for summary judgment. Dkt. 47 and Dkt. 70. I will grant

both motions. COMPAS does not explicitly consider race, but there is growing concern that

risk-assessment algorithms unfairly disadvantage Black offenders. But that concern is not

material to this case. Henderson’s recidivism score in the COMPAS assessment was favorable;
       Case: 3:18-cv-00555-jdp Document #: 111 Filed: 03/26/21 Page 2 of 18




he has failed to adduce admissible evidence that he was harmed by his COMPAS assessment

or that he was denied parole for a discriminatory reason.



                                   PRELIMINARY MATTERS

       I begin with several preliminary motions.

A. Motion to appoint counsel and expert

       Henderson has filed a motion asking for the court to appoint him counsel, contending

that the case is too complex for him because of his lack of education and legal training, and

because he believes that the merits of his case will depend on expert testimony about the inner

workings of the COMPAS system. Dkt. 69. He also asks the court to appoint an expert under

Federal Rule of Evidence 706 to assist the court with complex statistical issues. Id.

       Litigants in civil cases do not have a constitutional right to counsel, and I do not have

the authority to appoint counsel to represent a pro se plaintiff in a civil matter. I can only assist

in recruiting counsel who may be willing to serve voluntarily. See 28 U.S.C. § 1915(e)(1); Pruitt

v. Mote, 503 F.3d 647, 654, 656 (7th Cir. 2007) (en banc). So I will construe Henderson’s

motion as a motion for assistance in recruiting counsel.

       To show that it is appropriate for the court to assist in recruiting counsel, a plaintiff

must first show that he has made reasonable efforts to locate an attorney on his own. Jackson v.

Cnty. of McLean, 953 F.2d 1070, 1073 (7th Cir. 1992). To meet this requirement, this court

generally requires plaintiffs to submit letters from at least three attorneys to whom they have

written and who have refused to take the case. Henderson says that he wrote to several lawyers

none of whom have agreed to represent him, so he has met this requirement.




                                                 2
       Case: 3:18-cv-00555-jdp Document #: 111 Filed: 03/26/21 Page 3 of 18




       The number of pro se litigants seeking assistance in recruiting counsel is far greater than

the number of attorneys who are willing to take on such cases. So this court will assist in

recruiting counsel only if a pro se litigant demonstrates that his is one of those relatively few

cases in which it appears from the record that the legal and factual difficulty of the case exceeds

his ability to prosecute it. Pruitt, 503 F.3d at 654–55. The court must decide for each case

“whether this particular prisoner-plaintiff, among many deserving and not-so-deserving others,

should be the beneficiary of the limited resources of lawyers willing to respond to courts’

requests.” McCaa v. Hamilton, 893 F.3d 1027, 1036 (7th Cir. 2018) (Hamilton, J., concurring).

       Henderson’s lack of education or legal training is common among pro se litigants and I

have not seen evidence that he is more limited than the typical pro se litigant. To the contrary,

Henderson is an experienced pro se litigator in this court and has proven capable of performing

the tasks needed to effectively represent himself. As for his assertion that the case is too difficult

for him because of complex statistical issues, my analysis below shows that the case ultimately

doesn’t boil down to an analysis of the inner workings of the COMPAS algorithm. Instead, the

undisputed evidence shows that the COMPAS assessment used in Henderson’s parole hearing

was favorable to him and could not have been the reason he was denied parole. So I will deny

his motion for the court’s assistance in recruiting him counsel. Similar reasoning applies to his

motion for court-appointed expert, so I’ll deny that motion too.

B. Motions to stay summary judgment ruling and for default judgment

       Along with his materials opposing the state defendants’ motion for summary judgment,

Henderson asks the court to stay its decision on summary judgment until defendants turn over

discovery material and because counsel for the state defendants ordered his materials

confiscated. Dkt. 94. He does not explain what counsel ordered to be confiscated, nor does he


                                                  3
      Case: 3:18-cv-00555-jdp Document #: 111 Filed: 03/26/21 Page 4 of 18




suggest that there are specific items missing from his summary judgment materials. I take

Henderson to be saying that he could prove that COMPAS is biased against Black prisoners if

he had access to information about the inner workings of the program. The Northpointe

defendants have objected to Henderson’s discovery requests for their COMPAS algorithm and

related materials, saying that those materials are trade secrets. See Dkt. 95-7. But Henderson

didn’t file a motion to compel discovery until months after summary judgment briefing was

completed, Dkt. 106, which is far too late to properly challenge the withholding of discovery

materials for purposes of summary judgment. Similarly, Henderson waited until summary

judgment briefing was complete to file a motion for default judgment that he says is based on

defendants’ destruction of evidence. Dkt. 103. But Henderson doesn’t identify evidence that

has been destroyed; instead he argues that defendants have improperly withheld discovery

about COMPAS and its effect on parole determinations.

       But this case doesn’t turn on the details of the COMPAS algorithm. So Henderson’s

discovery-related motions, in addition to being too late to affect the summary judgment

proceedings, are immaterial to the outcome of the case. I’ll deny his motions to stay a decision

on the summary judgment motions and for default judgment. Because this order results in

dismissal of the case, I’ll deny his motion to compel discovery as moot.

C. Motions for preliminary injunctive relief

       Henderson has filed two motions for preliminary injunctive relief, Dkt. 60 and Dkt. 76,

that I will deny for the same reasons that I will grant summary judgment to defendants on his

underlying claims: no reasonable jury could find in his favor on his claims.




                                               4
       Case: 3:18-cv-00555-jdp Document #: 111 Filed: 03/26/21 Page 5 of 18




D. Summary judgment briefing

       Henderson has filed a sur-reply opposing the Northpointe defendants’ motion for

summary judgment. Dkt. 66. The Northpointe defendants have filed a sur-sur-reply. Dkt. 68.

I will consider both of those filings.



                                     UNDISPUTED FACTS

       The following facts are undisputed except where noted.

       Plaintiff Titus Henderson is currently incarcerated at Green Bay Correctional

Institution.

       Defendants Jared Hoy, Dean Stensberg, Steven Landreman, Daniel Gabler, and Colleen

Frey each worked for the Wisconsin Department of Corrections (DOC). Hoy was a policy

initiatives advisor on the selection committee that reviewed proposals from various

risk-assessment programs and that ultimately chose COMPAS (Correctional Offender

Management Profiling for Alternative Sanctions). Stensberg was the chairman of the state

parole commission. Landreman and Gabler were parole commission members. Frey was a social

worker.

       The DOC licenses COMPAS software from defendant Northpointe, Inc. Henderson

says that defendants Timothy Brennan and David Wells own Northpointe and developed

COMPAS.

       COMPAS software can be used as a risk-assessment tool to evaluate a prisoner’s

potential likelihood of recidivism. Id. The state defendants say that COMPAS does not use

race as a factor in its proprietary risk-assessment calculation, and that the program itself does

not even know an offender’s race. Henderson notes that COMPAS risk-assessment documents


                                               5
       Case: 3:18-cv-00555-jdp Document #: 111 Filed: 03/26/21 Page 6 of 18




include the offender’s race along with other identifying information like his DOC inmate

number, but he doesn’t provide any evidence showing that race is specifically included in the

COMPAS algorithm calculating recidivism risk.

       The state parole commission maintains criteria for evaluating prisoner eligibility for

parole, including whether the inmate has (1) reached their parole eligibility date; (2) served

enough time for punishment so as not to depreciate the severity of an offense; (3) maintained

positive institutional adjustment; (4) completed assessed program needs with maximum benefit

achieved; (5) completed and submitted a workable parole plan offering the inmate a realistic

opportunity for a stable residence, employment, and programming; and (6) reduced the level

of risk to the public by release.

       On August 1, 2014, Henderson was the subject of a COMPAS risk assessment. The

report generated the lowest possible recidivism risk scores: a 1 (on a scale of 10) for both

“Violent Recidivism Risk” and “General Recidivism Risk.” Dkt. 54.1 Henderson attempts to

dispute that the report produced by defendants is the one actually used in his 2015 parole

hearing. (As explained in the analysis section, Henderson doesn’t raise a genuine dispute,

because he hasn’t adduced any admissible evidence to support his contentions about the

report.)

       Henderson was assigned to defendant Frey’s social work caseload at the time of his

2015 parole hearing. Henderson had a parole review scheduled for November 2015. As

Henderson’s assigned social worker at the time, Frey was responsible for giving him a “Notice


1
 The report also listed various factors under the “Criminogenic Need Scales,” with Henderson
receiving scores of 10 for “current violence” and “prison misconduct.” But Henderson’s claims
are about the recidivism risk scores and he doesn’t develop an argument about his criminogenic
need ratings.


                                              6
       Case: 3:18-cv-00555-jdp Document #: 111 Filed: 03/26/21 Page 7 of 18




of Parole Commission Consideration” form to help him prepare for the hearing and a “Release

Plan Information” form for him to explain his plans for obtaining a residence, employment,

finances, transportation, health care, and treatment services upon release.

       On October 22, 2015, Frey met with Henderson about his upcoming parole hearing.

What happened during the meeting is disputed. According to Frey, Henderson would not

accept the forms, and Frey signed them with the notation “Inmate refused to sign.” Dkt. 74-1,

at 2. Henderson had later opportunities to speak to Frey or he could have written to her, but

he did not.

       Henderson gives a much different account of the meeting with Frey. Henderson says

that they got into an argument over how a social worker should help an inmate prepare for a

parole review. Frey then said, “Listen nigger, you don’t tell me how to do my job.” Dkt. 93, at

4, ¶ 19. Henderson told Frey to get him a parole packet. As Frey walked away, she said, “I’m

not bringing nothing, demanding nigger.” Id., ¶ 21. Frey returned several days later with a stack

of documents. She told Henderson, “[Y]our COMPAS Scores are highest at 10 across the board

because of your bad conduct and continued administrative confinement from 2003–2015.”

Id. at 4–5, ¶ 24. Henderson told Frey that she still was giving him only part of the parole plan.

Frey responded, “There is no parole plan because COMPAS is directing Parole Bd. to deny you

parole based on your high scores.” Id. at 5, ¶ 26. She also told him, “Don’t tell me how to do

my dam[n] job. I’ll just lie and say you refused to sign your parole notice and you didn’t want

your papers.” Id., ¶ 28. Henderson also says that Frey treated a white inmate better than him:

she properly gave the white inmate his paperwork before that inmate’s hearing.

       Frey completed the social-worker-statement portion of Henderson’s release plan before

the hearing, noting that he was incarcerated for first-degree reckless homicide, three counts of


                                               7
       Case: 3:18-cv-00555-jdp Document #: 111 Filed: 03/26/21 Page 8 of 18




first-degree recklessly endangering safety, and battery by a prisoner. Over the previous 20 years

in prison he had received 70 conduct reports, 55 of those for major rule violations. Frey also

stated that Henderson had refused to complete his release form, and that he had completed a

COMPAS assessment in August 2014, “scoring low in all areas.” Dkt. 74-1, at 6.

       Defendant Landreman conducted Henderson’s parole hearing on November 18, 2015.

Henderson says that Landreman recorded the hearing but neither side has produced the

recording, so what was said during the hearing is disputed. According to Henderson,

Landreman said, “I’ve reviewed your social service file and COMPAS report and I find that

you’re not eligible for parole release at this time.” Dkt. 93, at 6, ¶ 33. Henderson says that he

asked Landreman, “You [are] denying my parole based on COMPAS reports?” Id., ¶ 34.

Landreman said, “We use COMPAS report in your files to determine your release.” Id., ¶ 35.

Landreman added, “Your COMPAS scores I’m looking at are 10s.” Id., ¶ 36.

       Defendants deny that Landreman made these statements. They also say that

Henderson’s COMPAS scores weren’t used in the parole determination. They say that

Henderson was denied parole for reasons listed in the commission’s “Parole Commission

Action” report (they refer to it as an “action report”), which appears to be authored by

Landreman. Dkt. 49-2.

       The section of the action report titled “General Reasons for Action Taken” listed the

following reasons for denying Henderson parole: Henderson had not served sufficient time for

punishment; his institutional conduct was not satisfactory; his program participation was not

satisfactory; although he had developed an adequate release plan, it was subject to further

verification; and release would involve an unreasonable risk to the public. Id. at 2. The action

report included a “Commission Comments” section describing details of Henderson’s homicide


                                               8
      Case: 3:18-cv-00555-jdp Document #: 111 Filed: 03/26/21 Page 9 of 18




conviction, his “extremely poor/assaultive behavior, primarily between 2002 to present,” his

continuing placement in administrative confinement, and his need to complete programming

upon release to general population. The report also noted that, despite the lack of a formal

release plan, at some point Henderson had presented a plan to live with a friend in Minnesota

upon release, and that the plan “may be workable,” but would need additional approval. It is

unclear where Landreman learned this information, but I infer that it was either from

Henderson at the hearing or from some part of the record that is not on the docket in this case.

       In his materials, Henderson also discusses a November 2018 parole denial, but he does

not bring claims about that denial.

       I will discuss additional facts as they become relevant to the analysis.



                                          ANALYSIS

       I allowed Henderson to proceed with the following claims under the Equal Protection

Clause of the Fourteenth Amendment to the United States Constitution:

       •   Defendant DOC employees Jared Hoy, Dean Stensberg, Daniel Gabler, and Steve
           Landreman supported using COMPAS for parole decisions despite knowing that the
           program is biased against Black offenders, and they won’t pay Northpointe for the
           corrective upgrade.

       •   COMPAS was created by defendants David Wells, Timothy Brennan, and
           Northpointe Inc., who are aware of the program’s racial bias. Northpointe won’t
           upgrade the program for the DOC to make it more accurate without being paid to
           do so.

       •   Defendant Frey refused to process Henderson’s parole documents, calling him a
           racial slur.




                                               9
      Case: 3:18-cv-00555-jdp Document #: 111 Filed: 03/26/21 Page 10 of 18




A. COMPAS and its use in parole decisions

       I’ll start with Henderson’s first two sets of claims, both relating to his allegations that

the COMPAS program is biased against Black prisoners and that the use of COMPAS in parole

decisions led to what he calls a “predetermined” denial of parole for him in his 2015 hearing.

       To succeed on a claim for discrimination under the Equal Protection Clause, Henderson

must show that (1) he is a member of a protected class; (2) he was similarly situated to

members of the unprotected class; (3) and he was treated differently from members of the

unprotected class. See Brown v. Budz, 398 F.3d 904, 916 (7th Cir. 2005). Henderson must also

produce evidence of discriminatory intent—that is, evidence that defendants “selected a

particular course of action at least in part because of its adverse effects upon an identifiable

group.” Alston v. City of Madison, 853 F.3d 901, 907 (7th Cir. 2017) (citation and quotation

marks omitted).

       Both sets of defendants contend that Henderson cannot succeed on his claims because

he’s incorrect about an assumption underlying his claims: defendants say that it’s undisputed

that the DOC didn’t use COMPAS in its parole decision. But this fact is sharply and genuinely

disputed. The state defendants responded to Henderson’s interrogatories by stating that they

do use COMPAS assessments in parole hearings generally. More specifically, they say,

“Generally speaking, the Parole Commission reviews the ‘Violent Recidivism Risk’ and

‘General Recidivism Risk’ scores in the Northpointe Suite (COMPAS) database” and

“COMPAS assessment/results are simply used as another piece of information in the overall

review process when considering inmates for parole.” Dkt. 66-1, at 3, ¶ 8, and at 9, ¶ 16.

Defendant Frey’s “release plan information” report used in the hearing refers to the

Henderson’s COMPAS assessment. And Henderson says that Landreman stated at the hearing


                                               10
      Case: 3:18-cv-00555-jdp Document #: 111 Filed: 03/26/21 Page 11 of 18




that he reviewed the COMPAS assessment and that the commission uses COMPAS

assessments in its decisions.

       As for whether COMPAS is biased against Black inmates and whether defendants knew

this was the case, Henderson submits a series of articles from journalists at ProPublica stating

that their analysis of COMPAS assessments and the subsequent criminal records for those

assessed showed that COMPAS was (1) more likely to give high recidivism risk scores to Black

inmates who didn’t end up reoffending; and (2) more likely to give low recidivism risk scores

to white inmates who did reoffend. See attachments to Dkt. 67.2 Henderson also says that the

Wisconsin Supreme Court, in a case discussing these articles and social science research on

COMPAS, concluded that “race is a determining factor in COMPAS scores.” Dkt. 91, at 12

(citing State v. Loomis, 2016 WI 68, 371 Wis. 2d 235, 881 N.W.2d 749). I previously discussed

Loomis in denying a motion to dismiss by the Northpointe defendants. See Dkt. 45, at 4. I noted

that Loomis wasn’t an equal protection case—it was a due process case about sentencing—and

that nothing in Loomis foreclosed Henderson’s equal protection claims. Id. But Henderson is

incorrect about what Loomis says. The court did not conclude that race is a determining factor

in COMPAS assessments; it said that studies “raise concerns regarding how a COMPAS

assessment’s risk factors correlate with race” and it concluded that presentence reports relying

on COMPAS assessments should include, among other warnings, a warning that “some studies

of   COMPAS      risk-assessment   scores   have    raised   questions   about   whether    they


2
 These articles are also available online. Julia Angwin et al., Machine Bias, ProPublica (May 23,
2016),            https://www.propublica.org/article/machine-bias-risk-assessments-in-criminal-
sentencing; Jeff Larson et al., How We Analyzed the COMPAS Recidivism Algorithm, ProPublica
(May 23, 2016), https://www.propublica.org/article/how-we-analyzed-the-compas-recidivism-
algorithm; Jeff Larson and Julia Angwin, Technical Response to Northpointe, ProPublica (July 29,
2016), https://www.propublica.org/article/technical-response-to-northpointe.


                                               11
      Case: 3:18-cv-00555-jdp Document #: 111 Filed: 03/26/21 Page 12 of 18




disproportionately classify minority offenders as having a higher risk of recidivism.” 2016 WI

68, ¶¶ 63, 66.

       The takeaway from these materials is that there is some research showing that COMPAS

disproportionately grades Black offenders as having a higher risk of recidivism; other research

disagrees.

       Henderson wants to develop evidence to support his side of this dispute. He says that

he has retained the ProPublica authors and a professor of data policy to testify as experts about

the discriminatory effects of the COMPAS algorithm. See Dkt 77. Defendants move to strike

those expert disclosures as untimely (Henderson filed them more than two months after his

deadline) and for failing to comply with Federal Rule of Civil Procedure 26(a)(2)(B) because

Henderson doesn’t include written expert reports. Dkt. 79. Henderson counters that the state

defendants’ own expert disclosures of non-retained experts—all of whom are defendants—do

not disclose a summary of those proposed witnesses’ facts and opinions to which they are

expected to testify, as required under Rule 26(a)(2)(C).

       Ultimately, the disputed research on racial bias in COMPAS is immaterial for two

reasons. First, some research suggests that COMPAS has a disparate impact on Black offenders,

but it does not directly support a claim of intentional race discrimination, which is what

Henderson must show here. Second, and more important to this case, Henderson fails to

present evidence showing that his COMPAS assessment worked against him in the parole

hearing. Henderson’s COMPAS recidivism score was the lowest possible, so he cannot show

that his COMPAS recidivism score was the reason he was denied parole. Both sides’ objections

to the other’s experts will be denied as moot.




                                                 12
      Case: 3:18-cv-00555-jdp Document #: 111 Filed: 03/26/21 Page 13 of 18




       But that’s not quite the end of the matter because Henderson says the 2014 COMPAS

report was not the one actually used at his parole hearing. The Northpointe defendants

previously submitted Henderson’s 2014 COMPAS assessment in connection with their motion

to dismiss. The 2014 COMPAS assessment gave Henderson the lowest possible risk

assessment: a score of 1 for both “Violent Recidivism Risk” and “General Recidivism Risk.” See

Dkt. 28, Dkt. 31. The Northpointe defendants sent Henderson a copy of the assessment and

then asked the court to seal the document, which it did. Dkt. 30–32. I denied the motion to

dismiss because it wasn’t clear from the pleadings that the document that the Northpointe

defendants submitted was the same risk assessment used in Henderson’s parole decision.

Dkt. 45, at 4–5. I converted the motion to dismiss into a motion for summary judgment. Id. at

5. The Northpointe defendants followed with a new motion for summary judgment, again

submitting a copy of the 2014 assessment, which the court sealed. Dkt. 47; Dkt. 54–56.

       But it appears that the Northpointe defendants did not send the new copy of this

assessment to Henderson. Henderson has filed a motion to strike the version of the document

he received as fabricated, and for sanctions against defendants: he theorizes that the two

versions on the docket must be different, saying, “Why submit one COMPAS report ([Dkt.

31]) to Plaintiff; then a different “secret” redacted COMPAS report ([Dkt. 49-1 and Dkt. 54])

to support summary judgment?” Dkt. 84, at 2. And he says that counsel should be recruited

for him to obtain the second document that has been sealed from his view. I’ll deny

Henderson’s motion to strike or for counsel because the second docketed copy of the 2014

assessment is identical to the first copy, which he has.

       Henderson says that he has other evidence that the 2014 assessment is fabricated, or at

least was not the version used at his 2015 parole hearing. The 2014 assessment includes a box


                                               13
      Case: 3:18-cv-00555-jdp Document #: 111 Filed: 03/26/21 Page 14 of 18




labeled “screener,” with “Harper, Melanie S.” filled in the box. Dkt. 54, at 2. Henderson says

that he has never met Melanie Harper and that his COMPAS interview was conducted by

someone else, a social worker named Mrs. Mink. He submits a memo from Mink regarding the

assessment that confirms that Mink carried out the interview. Dkt. 59-1. Henderson assumes

that the “screener” box was meant to identify the person who conducted the interview, but he

doesn’t explain why he thinks this is the case. His speculation that the assessment is fabricated

because Harper’s name rather than Mink’s appears on the assessment is not enough to raise a

reasonable inference that the document is something other than what defendants say it is. See,

e.g., Herzog v. Graphic Packaging Int’l, Inc., 742 F.3d 802, 806 (7th Cir. 2014) (While nonmovant

“is entitled . . . to all reasonable inferences in her favor, inferences that are supported by only

speculation or conjecture will not defeat a summary judgment motion.” (citation omitted)).

       Henderson also recounts having a conversation with Green Bay Correctional Institution

social worker Chris Heil in which he says that Heil stated the following:

           •   “Yes, I’ll tell the court that Dkt. #31 is a false COMPAS report
               not used by DOC nor Parole Bd.” Dkt. 59, at 4, ¶ 20.

           •   “The COMPAS score in [Dkt. 31]3 is a 2019 score that has been
               reduced to the lowest recidivism score every year to reflect that
               you have not been released since ’95.” Dkt. 93, at 2, ¶ 7.

           •   “The 2019 COMPAS score is not the COMPAS score[] from
               2014 in [Dkt. 31] because the [unintelligible] version of
               COMPAS automatically reduce[s] scores every six (6) to nine (9)
               months, based on additional information.” Id., ¶ 8.




3
 Henderson quotes Heil as referring to Dkt. 49-1, which is a completely redacted public version
of the assessment docketed by the Northpointe defendants. I will assume that Henderson
means the unredacted copy of the document that he was given, Dkt. 31.


                                                14
      Case: 3:18-cv-00555-jdp Document #: 111 Filed: 03/26/21 Page 15 of 18




       If Heil had submitted these statements in a declaration or affidavit, I could consider

them. But, as the Northpointe defendants point out, I can’t consider Henderson’s recounting

of Heil’s out-of-court statements because they are hearsay. Henderson also attaches a

document that he says is a COMPAS report from an assessment completed by him and Heil

in 2020. Dkt. 59-2. This document is titled “Case Plan (Person Version)” and includes attached

documents pertaining to his 2020 parole determination, but nothing in the case plan itself or

the attached documents contains COMPAS risk evaluations. It does not support any of

Henderson’s challenges to the authenticity of the 2014 report provided by the Northpointe

defendants.

       I also take Henderson to be saying that the 2014 report with low recidivism ratings

cannot be the assessment used at his hearing because both Frey and Landreman told him that

COMPAS graded him at a very high risk of re-offense. Henderson says that Frey told him,

“[Y]our COMPAS Scores are highest at 10 across the board because of your bad conduct and

continued administrative confinement from 2003–2015” and “[t]here is no parole plan because

COMPAS is directing Parole Bd. to deny you parole based on your high scores.” Landreman

told him, “Your COMPAS scores I’m looking at are 10s.” Id., ¶ 36.

       These statements are not hearsay; they are statements made by a party opponent.

Fed. R. Evid. 801(d)(2). But there’s another problem with them: Federal Rule of Evidence 1002

precludes Henderson from eliciting testimony about the contents of a document. Rule 1002

states, “An original writing, recording, or photograph is required in order to prove its content

unless these rules or a federal statute provides otherwise.”4 In short, Henderson can’t just tell


4
 The two copies of the 2014 COMPAS report are not the original document, but Federal Rule
of Evidence 1003 states that duplicates are admissible “to the same extent as the original unless


                                               15
      Case: 3:18-cv-00555-jdp Document #: 111 Filed: 03/26/21 Page 16 of 18




the court what the report said—or in this case, tell the court what Landreman says the report

said. He is required to show what the report says by producing a copy. Henderson hasn’t

presented any evidence to create a genuine dispute whether the 2014 report was authentic and

actually used at his hearing. I will rely on the 2014 report in considering Henderson’s equal

protection claims.

          Given that the COMPAS report gave Henderson the lowest possible recidivism risk

scores, no reasonable jury could conclude that racial bias in the COMPAS recidivism risk scores

caused him to be denied parole. Rather, the only reasonable inference is that the commission

based its decision on information in its report, including the severity of Henderson’s offense,

his convictions for battery by a prisoner, his “extremely poor/assaultive behavior, particularly

from 2002 to present,” his continued placement in administrative confinement, and his need

to complete programming. The commission did conclude that “[r]elease at this time would

involve an unreasonable risk to the public,” but given the low COMPAS recidivism risk scores,

the only reasonable inference is that the commission drew that conclusion despite the COMPAS

scores.

          Because Henderson fails to raise a reasonable inference that racial bias in the COMPAS

recidivism risk scores caused him to be denied parole, I will grant summary judgment to

defendants on all of Henderson’s claims against the Northpointe defendants, against the DOC

officials involved in the implementation of COMPAS, and against Landreman.




a genuine question is raised about the original’s authenticity or the circumstances make it
unfair to admit the duplicate.” Henderson does not raise a genuine dispute about the COMPAS
report’s authenticity.


                                                16
      Case: 3:18-cv-00555-jdp Document #: 111 Filed: 03/26/21 Page 17 of 18




B. Defendant Frey

       That leaves defendant Frey. Henderson contends that Frey refused to give him his

release plan form because of racial animus. The parties dispute what was said in their meeting

about the plan. Frey says that Henderson refused to complete it. Henderson says that Frey

wouldn’t give him the plan and then called him racial slurs. Henderson’s version of Frey’s

statements isn’t hearsay because the statements are by a party opponent. Given the slurs that

Henderson says that Frey directed at him, he’s provided enough evidence to create a genuine

dispute of fact over whether Frey refused give him the release plan because of racial animus.

       But the dispute is not material. I will grant the state defendants’ motion for summary

judgment on this claim because Henderson fails to establish that he was harmed by Frey’s

actions. To succeed on a constitutional claim brought under 42 U.S.C. § 1983, a plaintiff must

identify evidence that defendants’ actions caused him to be injured. Lord v. Beahm, 952 F.3d

902, 905 (7th Cir. 2020). The commission’s action report noted that Henderson had presented

a plan to live with a friend in Minnesota upon release, and the “general reasons for action

taken” part of the action report that Henderson had “developed an adequate plan” that would

need an agent’s verification. Dkt. 49-2, at 2. There’s nothing in the record to show that the

lack of a formal filled-out release plan had anything to do with the denial of parole. The slurs

allegedly directed at Henderson are repugnant, but without a showing of harm, Henderson

cannot succeed on his equal protection claim against Frey.5




5
  The state defendants also contend that they are entitled to qualified immunity on
Henderson’s claims. Because I am dismissing Henderson’s claims on the merits, I need not
consider defendants’ qualified immunity argument.


                                              17
Case: 3:18-cv-00555-jdp Document #: 111 Filed: 03/26/21 Page 18 of 18




                                    ORDER

IT IS ORDERED that:

1. Plaintiff Titus Henderson’s motion for the court’s assistance in recruiting him
   counsel and for the court to appoint an expert, Dkt. 69, is DENIED.

2. Plaintiff’s motion to stay a decision on summary judgment, Dkt. 94, is DENIED.

3. Plaintiff’s motion to compel discovery, Dkt. 106, is DENIED as moot.

4. Plaintiff’s motions for preliminary injunctive relief, Dkt. 60 and Dkt. 76, are
   DENIED.

5. Defendants’ joint motion to strike plaintiff’s expert disclosures, Dkt. 79, is DENIED
   as moot.

6. Plaintiff’s motion to strike, for sanctions against defendants, and for recruitment of
   counsel, Dkt. 80, is DENIED.

7. Plaintiff’s motion for default judgment, Dkt. 103, is DENIED.

8. Defendants’ motions for summary judgment, Dkt. 47 and Dkt. 70, are GRANTED.

9. The clerk of court is directed to enter judgment accordingly and close the case.

Entered March 26, 2021.

                                     BY THE COURT:

                                     /s/
                                     ________________________________________
                                     JAMES D. PETERSON
                                     District Judge




                                       18
